Title: From Thomas Jefferson to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 28 September 1820
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


						
						
							
							
						
					In a letter to M. Poirey of Mar. 18. 19. I informed him of the success of our application  to Congress on his behalf. I inclosed this letter to you, but hearing nothing from him, and as you say nothing of it in your’s of July 20. I am not without fear it may have miscarried. in the present I inclose for him the Auditor’s certificate, and the letters of General Washington and myself, which he had forwarded to me, with a request of their return. your kindness in delivering them will render unnecessary another letter from me, an effort which necessity obliges me to spare myself.If you shall hear from me seldomer than heretofore ascribe it, my ever dear friend, to the heavy load of 77 years and to waning health, but not to weakened affections which will continue what they have ever been, and will  sincere and warm, to the latest breath of yours devotedly

			 
						Th: Jefferson